Citation Nr: 1544384	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  12-08 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for a back disorder 

4.  Entitlement to service connection for hepatitis B.

5.  Entitlement to service connection for a liver disorder, to include as secondary to hepatitis B. 

6.  Entitlement to service connection for sleep apnea. 

7.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), anxiety disorder, and depression.

8.  Entitlement to service connection for a right knee disorder.

9.  Entitlement to service connection for a bilateral foot disorder, to include residuals of frostbite.  

10.  Entitlement to service connection for gout.

11.  Entitlement to service connection for left knee disorder. 

12.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1975 to June 1979. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a February 2010 rating decision, the RO declined to reopen a claim for service connection for hepatitis B, denied service connection for a liver disorder, sleep apnea, bipolar disorder, and PTSD.  In a June 2011 rating decision, the RO reopened the claim for service connection for a back disorder but denied the underlying service connection claim, declined to reopen a claim for service connection for hepatitis B, denied service connection for depression, and denied a TDIU.  In a February 2012 rating decision, the RO denied service connection for a right knee disorder and frostbite of the bilateral feet.  In a December 2014 rating decision, the RO denied service connection for gout and left knee disorder. 

In November 2014, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Board has considered the Veteran's claims to encompass all possible acquired psychiatric and foot disorders as characterized on the title page.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for hepatitis B, a liver disorder, sleep apnea, an acquired psychiatric disorder, a right knee disorder, a bilateral foot disorder, gout, and a left knee disorder; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO declined to reopen a claim for service connection for a back disorder finding that the available service treatment records did not show treatment for the back and there was no evidence of a current disorder.  The Veteran did not appeal this decision or submit new and material evidence within one year of the decision. 

2.  Evidence received since the July 2008 rating decision includes evidence that the Veteran has a current back disorder caused by service.   

3.  The current back disorder is unrelated to the Veteran's military service.

4.  In an August 1998 rating decision, the RO denied a claim for service connection for hepatitis finding that there was no diagnosis or treatment for hepatitis B during service.  The Veteran did not appeal this decision or submit new and material evidence within one year of the decision.

5.  Evidence received since the August 1998 rating decision includes evidence that the Veteran may have had symptoms of hepatitis B and was notified that he had a diagnosis during service.     


CONCLUSIONS OF LAW

1.  The July 2008 rating decision that declined to reopen a service connection claim for a back disorder is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2008).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The criteria for establishing service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The August 1998 rating decision that denied a service connection claim for hepatitis B is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998).

5.  New and material evidence has been received sufficient to reopen the claim of service connection for hepatitis B.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claim. 

As the Board is reopening the claims for service connection for a back disorder and hepatitis B, no discussion of VA's duties to notify or assist is necessary regarding the petitions to reopen.

Regarding the claim for service connection on the merits, the duty to notify was satisfied in this case by May 2010 and August 2010 letters.  The claim was last readjudicated in January 2014.

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records and identified post-service treatment records.  During the appeal period, VA provided the Veteran with a relevant examination in October 2010.  The examiner reviewed the Veteran's claims file, considered the Veteran's reported history, examined the Veteran, described his disability in detail, and provided an analysis to support the conclusions reached.  Therefore, the examination is adequate and allows the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The record reflects that at the November 2014 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board recognizes that at the hearing and in supplemental argument, the Veteran's attorney indicated that although some of the Veteran's service treatment records have been associated with the claims file, his records from treatment in Germany have not been obtained and further efforts by VA should be undertaken to obtain these records.  The Board disagrees.  In July 2013, the Records Management Center verified that all service treatment records in its possession were sent to VA and if additional records were found they would be automatically transferred to VA.  The service treatment records on file include notations from the timeframe when the Veteran was in Germany and a May 17, 1976 record specifically notes that treatment was rendered in Aschaffenburg, Germany.  VA has fulfilled its duty to assist in obtaining service records.  

Given the above, no further action related to the duties to notify and assist is required in this case.  

Analysis

I. Back Disorder

New and Material Evidence

The Veteran's claim of service connection for a back disorder was initially denied in a June 1982 rating decision on the basis that the service treatment records contained one entry in April 1976 reflecting complaints of back pain, which was found to be acute and transitory as no diagnosis was made, and there were no further entries in the service treatment records.  Additionally, the RO determined that no residuals of a disorder were found on his last examination.  Pursuant to the Veteran's attempt to reopen his claim, in the July 2008 rating decision, the RO declined to reopen the claim, finding that available service treatment records were silent as to the back and there was no evidence of a current disorder.  The Veteran did not appeal that decision or submit new and material evidence within one year.  Accordingly, the determination is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2008).

At the time of the July 2008 decision, the medical evidence of record included a notation in April 1976 showing his complaints of back pain when getting up in the morning and an assessment of low back pain.  Additionally, contemporaneous medical records included negative examination of the lumbar spine.  

Evidence received since the July 2008 rating decision includes VA Medical Center (VAMC) treatment records showing treatment for a back disorder, diagnosed as lumbar strain.  For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen claims has been met.  Based on the current evidence combined with additional VA development, there is a reasonable possibility of substantiating the claim for service connection for a back disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  To this extent, the appeal is granted. 

Service Connection

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records reflect a complaint of low back pain during service in April 1976 and an October 2010 VA examination report includes a diagnosis of lumbar strain.  Thus, the remaining question is whether the current back disability is related to the Veteran's service. 

During service in April 1976 the Veteran complained of two days of low back pain with no previous history of back pain.  Further treatment, complaint, or diagnosis related to back pain is not reflected in the service treatment records.  Instead, in connection with his May 1979 separation examination the Veteran denied having had recurrent back pain.  Examination of the spine was normal at that time.  The Board finds that the medical and lay evidence contemporaneous to service indicates that the Veteran did not have diagnoses or complaints referable to the back when he exited service.  

After examination in October 2010, a VA examiner opined that it was less likely than not the Veteran's current lumbar strain was caused by service.  In support of her opinion she cited to the lack of service records documenting objective findings consistent with a high energy or chronic injury, and that in the absence of such findings a posttraumatic or chronic inflammatory process was less likely than not related to service.  She also found that since the Veteran had been on active duty for less than 10 years, any microtrauma he sustained during active duty even in the aggregate would be insufficient to initiate and sustain a posttraumatic or chronic inflammatory process since the literature suggested a 10 year exposure as the threshold value.  She also pointed to the lack of advanced degenerative changes, which was inconsistent with a post traumatic process purportedly initiated in 1977.  

The Veteran's attorney argues that the October 2010 VA opinion is inadequate as the examiner failed to consider the Veteran's statements that in service he fell out of a tree.  The Board disagrees.  The examiner clearly took into account the Veteran's statements as evidenced by the examiner's notation that the Veteran "describes acute onset of low back pain after fall from 10 feet."  The examiner's opinion is focused on a lack of "objective findings consistent with a high energy or chronic injury to [the] veteran's lumbar spine."  The examiner did not discount the Veteran's report of falling from a tree, but instead found that the fall did not result in a high energy or chronic injury.  The examiner further explained why microtrauma during service was not the cause of the current disability.  The Board finds this opinion highly probative as to the question of whether the Veteran's current lumbar spine disability is related to his military service as it properly accounts for the lay and medical evidence of record, was offered after examination of the Veteran including review of diagnostic testing, and includes a well-reasoned rationale for the conclusion reached.  

Given the above, the Board finds that the most probative evidence of record preponderates against a finding that the Veteran has a current back disability related to his military service.  As such, service connection must be denied.  

II. Hepatitis B

In an August 1998 rating decision, the RO denied service connection for hepatitis B because there was no diagnosis or treatment for hepatitis B during service.  The Veteran did not appeal the determination nor was new and material evidence submitted within one year.  Accordingly, the determination is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998). 

At the time of that decision, the medical evidence of record did not show a diagnosis of hepatitis B.  Evidence received since the August 1998 rating decision includes an August 2012 medical records showing that he was reactive to Hepatitis B core antibody screening test.  Additionally, the Veteran testified that he received a letter during service from the Red Cross informing him that he had a diagnosis of hepatitis B, and that he had symptoms of hepatitis B (joint pain, fever, etc.) during service.  

For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen claims has been met.  Based on the evidence of record and combined with additional VA development, there is a reasonable possibility of substantiating the claims for service connection for hepatitis B.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  To this extent, the appeal is granted. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a back disorder is granted.

Entitlement to service connection for a back disorder is denied.

New and material evidence having been received, the application to reopen a claim for service connection for hepatitis B is granted.


REMAND

Concerning the claim for hepatitis B, as noted above, the Veteran has a current diagnosis and he contends that he had manifestations of the disorder (joint pain and fever) during service.  Additionally, the Veteran contends that he has a separate liver disorder, secondary to hepatitis B.  On remand, he should be afforded an examination to determine the nature and etiology of his current hepatitis B and any secondary liver disorder related thereto.

As to right knee disorder, the Veteran acknowledges that he has not been given a diagnosis of a disorder, but contends that as an infantryman in service he hit his knee getting in and out of the prone position which caused knee pain.  He further asserts that he has had had problems with his right knee since service.  Review of the post-service treatment records show treatment for the right knee and findings of right knee arthralgia.  Based on the evidence, including the Veteran's competent statement with regard to the onset and continuity of his knee problems, he should be afforded an examination to determine the nature and etiology of any current disorder.  

As to a foot disorder, the Veteran indicates that he was frost-bitten in Germany and that has had problems (pain) with his feet ever since service.  Review of the available service treatment records shows that the Veteran complained of swollen feet while playing basketball with an assessment of calluses provided in March 1977.  Additionally, post-service treatment records document the Veteran's complaints of foot pain.  Based on the evidence, including the Veteran's competent statements with regard to the onset and continuity of his foot problems, he should be afforded an examination to determine the nature and etiology of any current disorder.  

Regarding the claim for sleep apnea, the Veteran contends that during service he fell asleep during the day, was tired, and was told by fellow service members that he snored loudly.  The Veteran's attorney indicated that the Veteran's service treatment records reflecting complaints of headaches, sore throat, and feeling tired were manifestations of the Veteran's sleep apnea in service.  Review of service treatment records reflects various complaints of headache, sore throat, and feeling tired in March and April 1976, July 1978, December 1976, and November 1977.  Additionally, post-service medical records show treatment for sleep apnea. Therefore, the Veteran should be afforded an examination to determine the nature and etiology of any sleep disorder. 
 
As to a psychiatric disorder, the Veteran indicated that during security detail in Germany, he witnessed another service member get run over by a tank while attached to the 1st Battalion, 4th Division.  Review of the record shows that the Veteran has been diagnosed with various psychiatric disorders.  On remand, additional stressor development should be completed, and the Veteran should be afforded an examination to determine the nature and etiology of any current disorder. 

As to the claims for gout and a left knee disorder, in the December 2014 rating decision, the RO denied service connection for both claims.  In January 2015, the Veteran filed a notice of disagreement as to the rating decision.  However, a statement of the case has not been issued to date.  Therefore, the issues are remanded to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to a TDIU is inextricably intertwined with the claims being remanded.  In other words, if service connection is granted for any of the above issues, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim is therefore deferred.

Additionally, all outstanding records should be obtained.    

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case addressing the issues of service connection for gout and a left knee disorder.    The statement of the case must include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  These issues should only be returned to the Board if the Veteran submits a timely substantive appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

3.  Request that the Veteran provide specific dates/details regarding his claimed stressors.  If this information is provided, attempt to verify the Veteran's claimed stressor (i.e., witnessing another service member get run over by a tank while attached to the 1st Battalion, 4th Division) with the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency.  JSRRC should be requested to conduct a search of all of the available and appropriate sources, and provide any pertinent information which might corroborate any of the claimed stressors.  Any information obtained should be associated with the claims record.  If the search efforts produce negative results, such should be documented in the claims record.

4.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disability.  The claims file should be made available to the examiner.  All clinical findings must be reported in detail.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

a) Based on examination findings, historical records, and medical principles, the examiner must give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD under DSM IV or 5.  

b) If a diagnosis of PTSD is deemed appropriate, the examiner should list all stressful events contributing to the diagnosis.  

c) For any other psychiatric disorder or disorders diagnosed, the examiner should opine whether it is as likely as not (a 50 percent or greater probability) that the current disorder was in whole or part the result of the claimed in-service incidents or is otherwise attributable to service. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

5.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for VA examinations to determine the nature and etiology of any hepatitis B, a liver disorder, sleep apnea, a right knee disorder, and a bilateral foot disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed, and the examiner(s) must obtain a complete history from the Veteran.

The examiner(s) is (are) requested to review all pertinent records associated with the claims file.   

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner(s) must provide opinions regarding the following inquiries:

a) With respect to each disability (hepatitis B, a liver disorder, sleep apnea, a right knee disorder, and a bilateral foot disorder) determine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any of the disabilities is (are) related to or had its onset in service.

In providing the opinion, the examiner must address the Veteran's competent statements as to onset and continuity of symptoms of each disability; specifically as to hepatitis B that he had joint pain and fever during service, and for sleep apnea that his headaches, sore throat, and feeling tired were manifestations of such in service. 

b) If hepatitis B is found to be directly related to service, an examiner should also opine as to (1) whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran has a separate liver disorder proximately due to, or caused by, his hepatitis B; and (2) whether it is at least as likely as not (a 50 percent or higher degree of probability) that the liver disorder has been permanently aggravated by the Veteran's hepatitis B.  For any aggravation found, the examiner should state, to the best of his/her ability, the baseline level of severity and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Undertake any additional development deemed warranted as a result of the development above, to specifically include considering whether additional examination, opinion, or development is warranted in regard to the claim for a TDIU. 

7.  After completing the above actions readjudicate the claims.  If any benefit remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


